IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

VICTOR BOUIE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1758

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 22, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Victor Bouie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order on the motion to correct illegal

sentence rendered October 24, 2013, in Gadsden County Circuit Court case number

2003-CFA-059, is granted. Upon issuance of mandate, a copy of this opinion shall be

furnished to the clerk of the lower tribunal for treatment as a notice of appeal.

THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.